IN THE COURT OF APPEALS OF IOWA

                                          No. 16-1239
                                   Filed September 14, 2016


IN THE INTEREST OF K.E.,
Minor child,

L.E., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Mitchell County, Karen Kaufman

Salic, District Associate Judge.



       A mother appeals the termination of her parental rights to her child.

AFFIRMED.



       Sarah A. Reindl of Reindl Law Firm, P.L.C., Mason City, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Cynthia S. Schuknecht of Noah, Smith & Schuknecht, P.L.C., Charles

City, guardian ad litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                       2


VOGEL, Presiding Judge.

       A mother appeals the termination of her parental rights to her daughter.

Because we agree with the district court the mother was unwilling to protect her

daughter from the abusive father and termination was in the daughter’s best

interests, we affirm.

       I. Background Facts and Proceedings.

       The family came to the attention of the Iowa Department of Human

Services (DHS) in April 2014, on reports of violence in the home. K.E., born

October 2000, was adjudicated in need of assistance in May 2014, after a

founded child abuse assessment concluded there was a lack of proper

supervision along with physical abuse resulting in injury to one of the other

children in the home. The district court ordered the custody of K.E. to remain

with her mother, but all contact between K.E. and her father was to be

supervised by DHS.

       On November 13, 2014, K.E. was removed from the mother’s care as the

mother was not compliant with the supervised visits. This was due to allegations

the father had slapped and attempted to strangle K.E. In spite of those acts of

aggression, the mother allowed K.E. to stay overnight alone with the father. The

court found the mother was facilitating unauthorized contact between K.E. and

the father.

       As the months rolled on, the mother remained resistant to offered

reunification services so that K.E. could be returned home. Consequently, the

State filed a petition to terminate the mother’s parental rights. The matter came

on for hearing on July 7, 2016, more than two years after adjudication. The
                                         3


district court terminated mother’s parental rights under Iowa Code section

232.116(1)(d), (e), and (f) (2015). The mother appeals.

          II. Recusal of District Court Judges.

          Before we address the statutory grounds for termination, we review the

denial of the mother’s motion for recusal of the district court judge. The mother

had alleged the district court judge was not “impartial.” This assertion was made

after the father had unsuccessfully attempted to have the district court judge

recused and then made some veiled threats towards the same judge.              The

mother’s counsel then asserted, prior to the termination hearing, his client “may

suffer repercussions because her spouse may have made such threats.” The

district court considered the motion and arguments, finding the comments by the

father had not risen to the level of being a “threat” nor were the comments even

troubling. The judge concluded such comments had no bearing on what the

ultimate ruling of the court would be and proceeded with the termination hearing.

          We agree the mother could advance no details on why the judge would

not be impartial, and we affirm the denial of the mother’s motion to recuse.

          III. Standard of Review.

          We review termination proceedings de novo. In re D.W., 791 N.W.2d 703,

706 (Iowa 2010). An order terminating parental rights will be upheld if there is

clear and convincing evidence of grounds for termination under Iowa Code

section 232.116.     Id. Evidence is “clear and convincing” when there are no

serious or substantial doubts as to the correctness of the conclusions drawn from

it. Id.
                                        4


      IV. Grounds for Termination.

      In terminating the mother’s rights, the district court relied on paragraphs

(d), (e), and (f) of Iowa Code section 232.116(1). The mother generally asserts

the State did not prove her rights should be terminated under Iowa Code section

232.116(1)(e)(3)—that she has not maintained significant and meaningful contact

with the child.    The mother does not contest the findings under section

232.116(1)(d) and (f). When the juvenile court terminates parental rights on

more than one statutory ground, we only need to find grounds to terminate under

one of the paragraphs cited by the juvenile court to affirm.      In re S.R., 600

N.W.2d 63, 64 (Iowa Ct. App. 1999). We turn to section 232.116(1)(f).

      Under Iowa Code section 232.116(1)(f), the State must prove by clear and

convincing evidence: (1) the child is four years of age or older; (2) the child has

been adjudicated a child in need of assistance pursuant to section 232.96; (3) the

child has been removed from the physical custody of the child’s parents for at

least twelve of the last eighteen months, or for the last twelve consecutive

months and any trial period at home has been less than thirty days; and (4) there

is clear and convincing evidence that at the present time the child cannot be

returned to the custody of the child’s parents as provided in section 232.102.

      There is no dispute as to elements (1)–(3), as K.E. is fifteen years old,

was adjudicated in need of assistance in June 2014, and has been removed from

the mother’s care since November 2014. That leaves the question as to whether

K.E. can be returned to the mother’s care “at the present time.” To satisfy its

burden of proof under the fourth element, the State must establish “[t]he child

cannot be protected from some harm which would justify the adjudication of the
                                           5

child as a child in need of assistance.” See Iowa Code § 232.102(5)(a)(2); see

also In re A.M.S., 419 N.W.2d 723, 725 (Iowa 1988).

       DHS, while not supporting termination as noted below, reported that the

mother had only made “minimal” progress in complying with offered services. In

explaining why K.E. could not return home, the DHS case worker testified:

       I think [the mother] probably has pressure from her husband, but
       also I think that she has tendencies to buy into his conspiracy
       theories and blame [K.E.] for the situation that this family is involved
       in rather than look at [the father’s] responsibility in this situation and
       her own.

She went on to opine there was no possibility K.E. could return home.

       When asked as to whom she believed regarding K.E.’s report of abuse by

her father, the mother’s testimony was: “Q. But when it comes with regard to

[K.E.], [she’s] lying, your husband is telling the truth? A. Yep.”

       With the testimony and full record demonstrating a lack of the mother’s

progress in providing for K.E.’s needs ahead of her husband’s needs, the district

court concluded, and we agree, the State proved by clear and convincing

evidence K.E. could not be returned to the mother’s custody at the present time.

See Iowa Code § 232.116(1)(f).

       V. Best Interests.

       Under Iowa Code section 232.116(2), “the court shall give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.”

       The district court found the mother made some progress, but she

remained more interested in protecting K.E.’s father than in meeting K.E.’s many
                                          6


needs.   While testifying, the mother called K.E. “a liar.”        This attitude was

reflective of the years of siding with, or submitting to the demands of, the father,

due to his controlling and abusive behavior. The district court found, and we

agree, the mother has not been able in the past to “further[] the long-term

nurturing and growth of the child,” nor has she shown any indication that she

could do so in the future.

       VI. Factors Weighing Against Termination.

       Under Iowa Code section 232.116(3), the court need not terminate the

relationship between the parent and child if the court finds any of the following:

               a. A relative has legal custody of the child.
               b. The child is over ten years of age and objects to the
       termination.
               c. There is clear and convincing evidence that the
       termination would be detrimental to the child at the time due to the
       closeness of the parent-child relationship.
               d. It is necessary to place the child in a hospital, facility, or
       institution for care and treatment and the continuation of the parent-
       child relationship is not preventing a permanent family placement
       for the child.
               e. The absence of a parent is due to the parent’s admission
       or commitment to any institution, hospital, or health facility or due to
       active service in the state or federal armed forces.

       Mindful of K.E.’s age and the details of the adjudication record and

reasons to seek termination, the district court went through a careful analysis of

these considerations, including DHS’s opposition to termination because of the

concern that K.E.’s age may impact any chance of her being adopted. K.E.

herself was not in favor of having her mother’s rights terminated but understood

that her mother had not complied with offered services such that her home

environment would be safe for her to return. K.E.’s guardian ad litem favored

termination.   The district court ultimately found: “Any sadness the child may
                                         7


experience because of termination does not overcome the likely long-term

hardship and neglect the child will suffer if in the care of [the mother]. The Court

simply cannot find that the parent-child relationship is so strong that it outweighs

the need for termination.”

       While we acknowledge no resolution is a guarantee for successful

transition into adulthood for this teenager, we agree with the district court’s

thoughtful analysis and find no factors weigh so strong that would preclude

termination.

       AFFIRMED.